DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the language “said third defect control layer includes one of Al-containing ternary nitride, Al-containing quaternary nitride, and a combination thereof” is unclear, as it is unknown how including one of Al-containing ternary nitride, Al-containing quaternary nitride, AND a combination thereof can be anything other than a combination as one of each category appears to be required - this does not appear to be the intent of the language of the claim, as it would result in the combination essentially being claimed twice. The Examiner or a combination thereof.”
Claims 2-14 are rejected based on their dependent status from Claim 1.
Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8, 9, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TW 201705518A (“Chen,” provided by Applicant in IDS submitted on 11/9/2020).
Regarding Claim 1, Chen teaches a nitride-based light-emitting diode (LED) device, comprising: an n-type nitride semiconductor layer (Figure 1, item 110); an active layer (Figure 1, item 130) disposed on said n-type nitride semiconductor layer; a p-type nitride semiconductor layer (Figure 1, item 140) disposed on said active layer opposite to said n-type nitride semiconductor layer; and a defect control unit (Figure 1, item 120) disposed between said n-type nitride semiconductor layer and said active layer, and including a first defect control layer (Figure 2A, item 128), a second defect control layer (Figure 2A, item 126) and a third defect 
Regarding Claim 2, Chen further teaches said third defect control layer is one of an Al-containing nitride superlattice structure (see Figure 2A) and an Al-containing nitride monolayer structure.
Regarding Claim 5, Chen further teaches said third defect control layer is an Al-containing ternary nitride monolayer structure, which includes one of AlGaN and InAlN (see Figure 2A, item 124).
Regarding Claim 6, Chen further teaches each of said first defect control layer, said second defect control layer and said third defect control layer is doped with an n-type impurity (see Figure 2D, note doping of each layer); and the doping concentration of said n-type nitride semiconductor layer is greater than that of said second defect control layer, the doping concentration of said second defect control layer is greater than that of said first defect control layer, and the doping concentration of said first defect control layer is greater than that of said third defect control layer (see associated text of Figure 2D).
Regarding Claim 8, Chen further teaches said third defect control layer is an Al-containing quaternary nitride monolayer structure, which includes AlInGaN (Figure 2B, item 124).
Regarding Claim 9, Chen further teaches said third defect control layer is an Al-containing nitride superlattice structure which includes Al-containing ternary nitride and Al-containing quaternary nitride (Figure 2E, item 124+122).
Regarding Claim 13, Chen further teaches each of said first defect control layer, said second defect control layer and said third defect control layer is doped with an n-type impurity (see Figure 2D, note doping of each layer); and the doping concentration of said n-type nitride semiconductor layer is greater than that of said second defect control layer, the doping concentration of said second defect control layer is greater than that of said first defect control layer, and the doping concentration of said first defect control layer is greater than that of said third defect control layer (see associated text of Figure 2D).
Regarding Claim 14, Chen further teaches said first defect control layer is made of a material selected from the group consisting of GaN, InGaN, AlGaN, 10InAlGaN, and combinations thereof (see Figure 2A, item 128).
Regarding Claim 15, Chen further teaches said second defect control layer is made of a material selected from the group consisting of GaN, InGaN, AlGaN, InAlGaN, and combinations thereof (see Figure 2A, item 126).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to Claims 2 or 9 above.
Regarding Claim 3, Chen teaches Claim 2 as indicated above.  Chen further teaches aid third defect control layer is an Al-containing ternary nitride superlattice structure which includes multiple pairs of layers (see Figure 2A), said layers in each pair containing a first layer represented by Ala1Ga1-a1N (Figure 2A, item 124) and a second layer represented by Ine1Ga1-e1N (Figure 2A, item 122) first layers and said second layers in said Al-containing ternary nitride superlattice structure being alternately stacked.  Chen does not specifically teach and 0<a1≤0.3, and 0<e1≤0 .3, however it would have been obvious to a person of ordinary skill in the art at the time of effective filing to adjust respective dopant amounts through routine experimentation in 
Regarding Claim 4, Chen teaches Claim 2 as indicated above. Chen further teaches said third defect control layer is an Al-containing ternary nitride superlattice structure which includes multiple pairs of layers (see Figure 2B), said layers in each pair containing a first layer represented by Ala2Inl-a2N (Figure 2B, item 124) and a second layer represented by Inc1Al1-c1N (Figure 2B, item 122), said first layers and said second layers in said Al-containing ternary nitride superlattice structure being alternately stacked.  Chen does not specifically teach 0<a2≤0.3, and 0<cl≤0 .3, however it would have been obvious to a person of ordinary skill in the art at the time of effective filing to adjust respective dopant amounts through routine experimentation in order to achieve the desired optical output characteristics.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 7, Chen teaches Claim 2 as indicated above.  Chen further teaches said third defect control layer is an Al-containing quaternary nitride superlattice structure which includes multiple pairs of layers (see Figure 2B), said layers in each pair containing a first layer represented by Alx1Iny1Ga1-x1-y1N (Figure 2B, item 124) and a second layer represented by Alm1lnz1Ga1-m1-z1N (Figure 2B, item 126), said first layers and said second layers in said Al-containing quaternary nitride superlattice structure being alternately stacked.  Chen does not specifically teach 0<x1≤10.3, 0<y1≤0.3, 0<m1≤ 0.3, and 0<z1≤ 0.3, with the proviso that x1 is different from m1, or y1 is different from z1, however it would have been obvious to a person of ordinary skill in the art at the time of effective filing to adjust respective dopant amounts through routine experimentation in order to achieve the desired optical output characteristics.  
Regarding Claim 10, Chen teaches Claim 9 as indicated above. Chen further teaches said Al-containing nitride superlattice structure includes multiple pairs of layers (see Figure 2B), said layers in each pair containing a first layer (Figure 2B, item 124) represented by Alx2Iny2Ga1-x2-y2N and a second layer (Figure 2B, item 122) represented by Inm2Gal-m2N, said first layers and said second layers in said Al-containing nitride superlattice structure being alternately stacked. Chen does not specifically teach  0<x2<0.3, 0<y2<0.3, and 0<m2≤0.3, however it would have been obvious to a person of ordinary skill in the art at the time of effective filing to adjust respective dopant amounts through routine experimentation in order to achieve the desired optical output characteristics.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 11, Chen teaches Claim 9 as indicated above. Chen further teaches said Al-containing nitride superlattice structure includes multiple pairs of layers, said layers in each pair containing a first layer (Figure 2C, item 124) represented by Alx3Iny3Ga1-x3-y3N and a second layer (Figure 2C, item 122) represented by Inz3Al1-z3N, said first layers and said second layers in said Al-containing nitride superlattice structure being alternately stacked. Chen does not specifically teach 0<x3<0.3, 0<y3<0.3, and 0<z3 0.3, however it would have been obvious to a person of ordinary skill in the art at the time of effective filing to adjust respective dopant amounts through routine experimentation in order to achieve the desired optical output characteristics.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 12, Chen teaches Claim 9 as indicated above. Chen further teaches said Al-containing nitride superlattice structure includes multiple pairs of layers, said layers in each x4Iny4Ga1-x4-y4N and a second layer (Figure 2C, item 122) represented by Al1-z4GaN, said first layers and said second layers in said Al-containing nitride superlattice structure being alternately stacked. Chen does not specifically teach and 0<x4<0.3, 0<y4<0.3, and 0<z4 0.3, however it would have been obvious to a person of ordinary skill in the art at the time of effective filing to adjust respective dopant amounts through routine experimentation in order to achieve the desired optical output characteristics.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pan et al. (US Patent Application Publication No. 2018/0211919)
Huang et al. (US Patent Application Publication No. 2021/0005778)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891